Title: To Thomas Jefferson from John Paul Jones, 14 August 1786
From: Jones, John Paul
To: Jefferson, Thomas



Dear Sir
Paris August 14th. 1786

I send you herewith the Rolls of the Bon-Homme-Richard and Alliance; with Copys of the other Papers in French respecting the Prize-Money of the Squadron I commanded. They are numbered from 1 to 23, and I have left them open for your inspection. I rely on the good effect of your Observations that will accompany them, with the Papers in your Hands, to Congress, and have no doubt but that my conduct will in consequence be approved. The second set of Papers are not yet finished, but will be ready in a few days so as to be forwarded by the next good opportunity, with the second set of the Papers in English now in your Hands.
I have the honor to be, with very great esteem and respect, Dear Sir, your most obedient and most humble Servant,

J Paul Jones

